Title: To George Washington from Kentucky Citizens, 24 May 1794
From: 
To: Washington, George


               
                  
                  [c.24 May 1794]
               
               To the PRESIDENT and CONGRESS of the UNITED STATES of AMERICA;
               The REMONSTRANCE of the Subscribers, Citizens of the Commonwealth of KENTUCKY, SHEWETH:
               THAT your Remonstrants have observed with concern and indignation, the injuries and insults offered to the United States by the king of Great Britain. He has violated in important parts, that treaty of peace, the observance of which might have obliterated the remembrance of former injuries. He has, by means of his agents, supplied arms, ammunition, cloathing and provision to those merciless Savages, who have so long ravaged the Western Frontier of these States. He has interposed, unsolicited, and negociated truces for Portugal and Holland, with the Piratical States, in order to turn the rapine of those African Barbarians solely on the American commerce. His vessels of war, and the Piratical vessels of his subjects, by his orders, in violation of the law of nations, have despoiled the commerce, and insulted
                  
                  the neutral flag of America. He has made no compensation for the property of citizens of these States, carried away by his troops contrary to treaty. And, that we might escape no species of injury which could be heaped on the weakest and most despicable of nations, he holds within the territory of the United States, in defiance of treaty and of right, posts fortified and garrisoned by his armies.
               That these injuries and insults call loudly for redress, and that we will, to the utmost of our abilities and in any mode that can be devised, support the General Government in the firmest and most effectual measures, to obtain full satisfaction for all our wrongs.
               That your Remonstrants, and the other Inhabitants of the United States West of the Allegany and Appalachian Mountains, are entitled by nature and stipulation to the free and undisturbed Navigation of the River Mississippi; and that from the year 1783 to this day, they have been uniformly prevented, by the Spanish King, from exercising that right. Your Remonstrants have observed, with concern, that the General Government, whose duty it was to have preserved that right, have used no effectual measures for its attainment. That even their tardy and ineffectual negociations, have been veiled with the most misterious secrecy. That, that secrecy is a violation of the political rights of the citizen, as it declares, that the people are unfit to be entrusted with important facts relative to their rights, and that their Servants may retain from them the knowledge of those facts. Eight years are surely sufficient for the discussion of the most doubtful and disputable claim; the right to the Navigation of the Mississippi admits neither of doubt or dispute. Your Remonstrants, therefore, conceive that the negociations on that subject have been unnecessarily lengthy, and they expect, that it be demanded, categorically, of the Spanish king, whether he will acknowledge the right of the Citizens of the United States to the free and uninterrupted Navigation of the River Mississippi, and cause all obstructions, interruption and hindrance to the exercise of that right in future to be withdrawn and avoided, that immediate answer thereto be required; and that such answer be the final period of all negociations upon this subject.
               Your Remonstrants further represent, that the encroachment of the Spaniards upon the Territory of the United States
                  
                  is a striking and melancholy proof of the situation to which our country will be reduced, if a tame policy should still continue to direct our councils.
               Your Remonstrants join their voice to that of their Fellow Citizens in the Atlantic States, calling for satisfaction for the injuries and insults offered to America, and they expect that such satisfaction shall extend to every injury and insult, done or offered to any part of America by Great Britain and Spain; and as the detention of the Posts and the interruption to the Navigation of the Mississippi, are injuries and insults of the greatest atrocity and of the longest duration, they require the most particular attention to those subjects.
               Your Remonstrants declare, that it is the duty of the General Government to protect the Frontiers, and that the total want of protection, which is now experienced by every part of the Western Frontier, is a grievance of the greatest magnitude and demands immediate redress.
            